Citation Nr: 0928821	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected peripheral neuropathy in 
the right upper extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected peripheral neuropathy in 
the left upper extremity.

3.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected peripheral neuropathy in 
the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected peripheral neuropathy in 
the left lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected thoracolumbar disability 
prior to April 2, 2008, and in excess of 40 percent beginning 
April 2, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from February 1985 to 
February 2005.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee which, in part, 
granted service connection for peripheral neuropathy of the 
upper extremities, peripheral neuropathy of the lower 
extremities and degenerative changes of the thoracolumbar 
spine.  The RO assigned an initial evaluation of 10 percent 
each for the upper extremities; 20 percent each for the lower 
extremities; and 10 percent for the thoracolumbar spine.

The appellant has appealed the initial ratings that were 
assigned to the spinal and bilateral upper and lower 
extremity neuropathy disabilities when service connection was 
granted.  The appellant is, in effect, asking for higher 
ratings effective from the date service connection was 
granted.  Consequently, the Board will consider the entire 
time period in question, from the original grants of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

After the appellant disagreed with the initial evaluations, 
the RO issued a rating decision, in July 2008, that addressed 
the thoracolumbar spine disability.  In particular, the RO 
increased the initial rating for the thoracolumbar spine from 
10 percent to 40 percent, effective from April 2, 2008.  
However, the appellant did not state then or thereafter that 
he was satisfied with the disability ratings assigned for the 
thoracolumbar spine disability.  The law provides that in 
these circumstances, it is to be presumed that the Veteran is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded." AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore the issues on 
appeal are as listed on the title page.

In May 2009, a Travel Board hearing was held at the RO before 
the undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

A decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  On remand, 
readjudication should reflect consideration of staged 
ratings.

The appellant testified at his May 2009 Travel Board hearing 
that he had just been awarded Social Security Administration 
(SSA) disability benefits.  SSA records may contain pertinent 
information relating to the appellant's increased rating 
claims.  However, complete copies of the medical records upon 
which any disability award/denial was based, as well as any 
SSA decision and its associated List of Exhibits, have not 
been made part of the claims file.  This should be rectified 
on remand.

Review of the medical evidence of record reveals that the 
appellant has been in receipt of retired military medical 
treatment (Tri-Care).  The appellant testified at his May 
2009 Travel Board hearing that he had undergone testing by a 
Tri-Care neurologist in 2008.  The record currently contains 
treatment records from the Blanchfield Army Medical Center 
dated in 2005 and 2006, but none thereafter.  He also has 
received treatment from VA and records dated in 2008 only are 
of record.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
VA has a responsibility to obtain records generated by 
federal government entities that may have an impact on the 
adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore in order to fulfill the duty to assist, 
all of the relevant SSA records, retired military/Tri-Care 
records and VA records should be obtained and associated with 
the claims file.

Review of the evidence of record reveals that the appellant 
last underwent a VA neurological examination in June 2005; he 
also underwent a VA joints examination that same month.  The 
appellant did undergo a general medical examination in April 
2008, but this did not include an extensive neurological 
examination/testing and no imaging studies of the spine were 
accomplished in conjunction with that examination.  
Furthermore, no VA examiner has specified which particular 
upper or lower extremity nerves are affected by the 
appellant's neuropathy disabilities.  It is unknown how the 
RO determined that the appellant's median nerve, and only his 
median nerve, was affected by the upper extremity neuropathy.  
The RO did not explain why other Diagnostic Codes, such as 
8510 (upper radicular group); 8511 (middle radicular group); 
8512 (lower radicular group); or 8513 (all radicular groups) 
were not considered to be applicable.  Likewise, the RO's 
consideration of only the sciatic nerve in the lower 
extremities was not explained.  In addition, there is no 
indication whether or not any existing sciatic nerve 
radiculopathy is etiologically related to the service-
connected spine disability.

Based on the foregoing, the Board finds that comprehensive VA 
examinations are in order to identify the nature and extent 
of the appellant's spine and neuropathy disabilities, and 
specifically to accurately identify each manifestation and 
the extent and severity thereof.  The Board finds that such 
an examination is necessary to evaluate the disabilities on 
appeal and to delineate the symptomatology related to those 
disabilities.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant should also be provided 
with the text of all applicable 
Diagnostic Codes.  38 C.F.R. § 3.159 
(2008).  See also Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits, as well as the 
medical records relied upon in that 
decision.

3.  All VA medical treatment records 
relating to treatment of the appellant's 
neuropathies and back not already of 
record should be identified and obtained.  
These records should be associated with 
the claims file.  If there are no 
records, documentation used in making 
that determination should be included in 
the claims file.

4.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, including retired 
military/Tri-Care, who have treated him 
for his claimed conditions.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  In 
particular, the records from the 
Blanchfield Army Medical Center must be 
obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant should also be 
informed of the negative results and 
given an opportunity to submit the 
sought-after records.

5.  After obtaining any additional 
evidence identified by the appellant, the 
AMC/RO should schedule him for an 
orthopedic examination to determine the 
severity of his service-connected 
thoracolumbar spine disability.  The 
claims file, a copy of this remand, and 
any additional evidence obtained pursuant 
to the requests above, should be made 
available to the examiner for review.  
The entire claims file must be reviewed 
by the examiner in conjunction with each 
examination and the report should state 
that such review has been accomplished.  

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the appellant's 
service-connected thoracolumbar spine 
disability.  All necessary tests, 
including x-rays, should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
reports.  All pertinent x-ray, EMG 
testing, CT scans and MRI results should 
be discussed.  

After examining the appellant and 
reviewing his claims file (or claims file 
review alone if examination is not 
accomplished), the examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.  
The examiner should identify the 
objective manifestations attributable to 
the appellant's service-connected 
thoracolumbar spine disability.  Any 
musculoskeletal and neurologic 
dysfunction involving the thoracolumbar 
spine should be described in detail.

The examiner should note the range of 
motion (in degrees) of the lumbar spine 
through all planes.  The examiner must 
state if there is any limitation of 
function and describe it in detail.  The 
point at which pain begins during tests 
of motion should be identified.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, currently or historically, 
should be noted.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the back is used repeatedly.  
All functional losses caused by service-
connected thoracolumbar spine disability 
due to pain, weakness, fatigability, 
etc., should be specifically equated to 
additional degrees of motion lost beyond 
that shown clinically.

The orthopedic examiner should state 
whether there is ankylosis of the 
thoracolumbar spine.  The examiner should 
indicate whether the Veteran's age, body 
habitus, neurologic disease, or other 
factors not the result of disease or 
injury of the spine, affect his normal 
range of motion of the thoracolumbar 
spine.

6.  After obtaining any additional 
evidence identified by the appellant, the 
AMC/RO should schedule him for 
examination by a neurologist to determine 
the extent and severity of all 
thoracolumbar neuropathy and of all upper 
and lower (right and left) extremity 
peripheral neuropathy.  The entire claims 
file must be reviewed by the examiner in 
conjunction with each examination and the 
report should state that such review has 
been accomplished.

The purpose of this examination is to 
ascertain the current nature and extent 
of the appellant's neuropathies, to 
identify all nerves affected by the spine 
and peripheral neuropathy disabilities 
and to identify the degree of any 
functional impairment caused by any 
neuropathy.  All indicated special 
studies should be accomplished and the 
examiner should set forth reasoning 
underlying the final diagnoses.

Based on the review of the record and the 
examination of the appellant (or claims 
file review alone if examination is not 
accomplished), the neurological examiner 
should identify any symptoms due to disc 
syndrome and/or stenosis of the 
thoracolumbar spine and describe the 
nerve(s) affected, or seemingly affected, 
by nerve root compression, if any.  The 
neurologist must state whether any 
diagnosed disc bugling and/or spinal 
stenosis is related to the service-
connected thoracolumbar spine disability.  
The neurologist should also note the 
total duration of any incapacitating 
episodes of disc syndrome in the 
thoracolumbar spine, if any.  (An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.)

The examiner must also address the 
neuropathy of the appellant's upper and 
lower extremities.  38 C.F.R. § 4.124a 
includes the criteria applicable to 
rating the level of disability caused by 
the appellant's right and left upper and 
lower extremity peripheral neuropathy.  
These Diagnostic Codes distinguish the 
type of paralysis into two parts -- 
complete and incomplete paralysis.  Under 
incomplete paralysis, the type of 
paralysis is further broken down into 
three categories: severe, moderate, and 
mild.  With these categories in mind, the 
examiner should classify the 
impairment(s) from the right and left 
upper and lower extremity peripheral 
neuropathy, distinguishing among the 
categories and identifying each nerve or 
group of nerves affected.

If the examiner uses results obtained 
from an EMG and/or nerve conduction 
velocity tests or other such tests, the 
examiner is requested to explain, in 
terms meaningful to a layperson, the base 
line results versus those obtained for 
the appellant.  The examiner is asked to 
explain the meaning of any abnormal 
results that are obtained.  The examiner 
is also asked to explain how any abnormal 
figure classifies the appellant as having 
mild, moderate, or severe incomplete 
paralysis or complete paralysis with 
respect to each affected nerve.

Also, the physician is requested to 
explain whether the peripheral neuropathy 
affects the motor and/or sensory nerves, 
and which nerves it affects.  The 
examiner should explain why the clinical 
findings show mild, moderate, severe 
incomplete paralysis or complete 
paralysis.  The examiner is further 
requested to explain in detail what 
limitation of motion and function is 
caused by the right and left upper and 
lower extremity peripheral neuropathy.  
The examiner must additionally 
specifically explain which nerves of the 
right and left upper and lower 
extremities are affected.  The 
neurologist is requested to report 
whether the appellant suffers from any 
tics, pain, numbness, foot drop, wrist 
drop, and muscle weakness and/or atrophy 
as well as to record the appellant's 
ranges of motion for each joint found to 
be affected by the neuropathy (i.e., 
shoulders, wrists, knees, etc.), with 
each of the normal ranges of motion 
indicated in degrees.  Handgrip of the 
each arm should also be detailed.

7.  Upon receipt of the VA examination 
reports, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.

8.  If any additional development is 
necessary to re-adjudicate an issue, 
especially in light of any newly received 
records, that development should be done.

9.  Thereafter, the AMC/RO should re-
adjudicate the appellant's increased 
initial rating claims on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories; 38 C.F.R. §§ 3.321, 4.40, 4.59; 
Esteban v. Brown, 6 Vet. App. 259 (1994); 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995); DeLuca v. Brown, 8 Vet. App. 202 
(1995); Hart v. Mansfield, 21 Vet. App. 
505 (2007).

10.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

